t c memo united_states tax_court barry john sullivan petitioner v commissioner of internal revenue respondent docket no filed date barry john sullivan pro_se karen o myrick for respondent memorandum opinion gerber judge respondent on date filed a motion for summary_judgment motion under rule b and petitioner on september 1unless otherwise indicated all rule references are to tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code continued filed a response the issues for our consideration are whether petitioner properly excluded certain income from gross_income on hi sec_2012 return petitioner’s timely submitted unsigned return which respondent returned to him is sufficient to avert the addition_to_tax for late filing under sec_6651 petitioner is liable for an accuracy-related_penalty under sec_6662 and this court has jurisdiction over sec_31 payments and credits and if so whether petitioner overstated his withholding credits background2 petitioner resided in st louis missouri at the time his petition was filed during petitioner worked as a part-time faculty_member for st louis community college and he was paid dollar_figure of that amount dollar_figure was withheld and remitted to the united_states treasury petitioner also worked for eggering construction llc during and he was paid dollar_figure of that amount dollar_figure was withheld and remitted to the united_states treasury during petitioner received dollar_figure as remuneration for work performed for alfie entertainment inc santa’s magical kingdom continued in effect for the year in issue 2the parties entered into a stipulation of facts which included stipulated documents petitioner received dollar_figure from pacific life_insurance co pacific during the moneys he received from pacific were not attributable to a disability a part of a series of substantially equal payments dividends with respect to a corporation described in sec_404 due to a levy under sec_6331 received for medical_care use pursuant to a qualified_domestic_relations_order received while petitioner was unemployed and intended for payment of health insurance premiums received for paying higher education expenses received for the purpose of purchasing a new home or due to petitioner’s being called to active_duty petitioner timely submitted an unsigned form_1040 u s individual_income_tax_return that respondent did not treat as filed instead on date respondent returned the form_1040 to petitioner for signature petitioner signed the form_1040 and resubmitted it to respondent on date and respondent filed it on the form_1040 petitioner reported federal_income_tax withholding of dollar_figure which comprised dollar_figure of income_tax_withholding dollar_figure of social_security withholding and dollar_figure of medicare withholding petitioner reported zero wages a dollar_figure i r a distribution as taxable and a dollar_figure pension or annuity as not taxable petitioner computed dollar_figure of income_tax_liability and after subtracting the dollar_figure of income social security and medicare withholding he reported a tax due of dollar_figure which he paid_by check with his timely submitted but unsigned form_1040 although entities for which petitioner worked during reported wages to respondent and sent forms w-2 wage and tax statement to petitioner petitioner prepared and attached to his return forms substitute for form_w-2 wage and tax statement or form 1099-r reflecting zero wages or compensation from steve eggering construction llc st louis community college and alfie entertainment inc petitioner also prepared and attached a form_4852 with respect to pacific reflecting that the dollar_figure distribution was not taxable during date petitioner submitted an amended income_tax return claiming a dollar_figure capital_loss_carryover deduction on date respondent accepted the change and advised petitioner that he was entitled to a dollar_figure refund on date respondent mailed to petitioner a statutory_notice_of_deficiency for determining that petitioner had a dollar_figure income_tax deficiency a dollar_figure accuracy-related_penalty and a dollar_figure addition_to_tax for failure to timely file before and after the mailing of the notice_of_deficiency petitioner engaged in extensive correspondence concerning his disagreement with respondent’s determinations in particular petitioner contended that the amounts he received are not taxable because respondent has failed to show a legal connection between his activity and payments from the entities for whom he worked and the insurance_company and any specifically defined imposition of tax with the irc as a subset of that contention petitioner further contended that his understanding of the taxable_income concept would require respondent to show some nexus between the payments to him for his activity and the federal government as part of petitioner’s correspondence with respondent he attempted to show that there was no connection between his employers or the insurance_company and the federal government discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b see schlosser v commissioner tcmemo_2007_298 tax ct memo lexis at aff’d 287_fedappx_169 3d cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 the parties agree that there is no dispute about a material fact the questions before the court can be decided on the facts stipulated by the parties i whether certain amounts petitioner received were income the first issue we consider is whether petitioner properly excluded certain income from gross_income on hi sec_2012 return initially respondent bears a burden of production because he relied on third-party payor information to determine an income_tax deficiency 932_f2d_1128 5th cir aff’g in part rev’g in part tcmemo_1990_68 unlike the situation in portillo here there is no question that petitioner was paid certain amounts by employers and an insurance_company during he confirmed that information on his return where he treated those amounts as nontaxable relying upon his interpretation of what constitutes income wages or payments that are taxable respondent has also carried his burden under sec_7491 by producing documentation from employers and the insurance_company and relying on the admissions in petitioner’ sec_2010 return accordingly respondent has met his burden and we next consider petitioner’s legal position underlying his reporting position that the amounts received are not taxable respondent relying on sec_61 states that gross_income includes all income from whatever source derived including compensation_for services petitioner disagrees arguing as follows i r c does indeed define gross_income as all income from whatever source derived and the similarity of the wording between it and the 16th amendment to the u s constitution is unmistakable there is no specific definition of a term income in the irc which lends to a semantic hall-of-mirrors of confusing usages however the meaning of income and the meaning of the 16th amendment itself are subordinate to supreme court of the united_states ruling which establish collateral_estoppel on both subjects in brushaber v union pacific r u s t he supreme court has established that the 16th a mendment did not extend the taxing power beyond the limitations imposed by article section clause of the constitution and did not invalidate it although it is difficult to follow the logic of petitioner’s argument similar arguments have been advanced numerous times without success and rejected as a reason for not including or reporting income see eg briggs v commissioner tcmemo_2016_86 at and cases cited thereat petitioner’s argument is without substance and relies on selected phrases out of context from a supreme court case which upheld the revenue act of that case permitted the imposition of income_tax and petitioner’s arguments ignore years of federal tax law and cases contrary to his arguments under the circumstances we need not address the merits of petitioner’s legal reasoning for contending that his wages and an insurance_company annuity_payment are not taxable_income accordingly we sustain respondent’s determination that the amounts petitioner received during are taxable_income ii failure_to_file under sec_6651 next we consider whether petitioner’s attempt to file a timely but unsigned tax_return for is sufficient to avoid the imposition of the late filing addition_to_tax under sec_6651 sec_6651 provides for an addition_to_tax for failure_to_file any return timely unless a taxpayer shows that the failure was due to reasonable_cause and not due to willful neglect petitioner admits that an unsigned return is not a valid_return but he argues that it was an honest mistake and that he resubmitted the return with a signature after he learned of his mistake petitioner also notes that he submitted a signed check for dollar_figure dated date along with the timely but unsigned form_1040 it is petitioner’s position that his failure to sign the first return submitted was due to an honest mistake and therefore there was reasonable_cause for and no willful neglect in his submitting the signed return late this court has held that an unsigned return is no return at all see 52_tc_986 aff’d on this issue rev’d and remanded on other grounds 44_f2d_770 3d cir see also 113_tc_125 holding that an unsigned return is not a return that would start the running of the period of limitations on assessment the facts in this case are substantially_similar to the facts in vaira like petitioner the taxpayer in vaira timely submitted an unsigned return along with a signed check for full payment of the tax due as reported by the taxpayer vaira v commissioner t c pincite however in this case the sequence of events regarding filing are somewhat different while respondent rightfully did not treat the original submitted return as filed it was not returned to petitioner for signature until almost two months later on date shortly after receiving the unsigned return petitioner signed and resubmitted it to respondent on date at which time it was officially filed by respondent those circumstances clearly do not indicate willful neglect but appear to be a reasonable attempt on petitioner’s part to timely file and correct the lack of signature however we held in vaira that the mere fact that the taxpayer failed to sign the return because he overlooked it was not reasonable_cause within the meaning of sec_6651 see id pincite while we sympathize with petitioner’s position and recognize the harshness of the outcome we accept this court’s previous holding in vaira accordingly we sustain respondent’s determination of the addition_to_tax for late filing iii accuracy-related_penalty under sec_6662 under sec_6662 and b and of the portion of an underpayment attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax shall be added to the tax a substantial_understatement_of_income_tax exists where the amount of tax to be shown on a return exceeds the amount shown on the return by the greater of of the tax required to be shown or dollar_figure sec_6662 respondent determined a dollar_figure income_tax deficiency and petitioner had shown tax due of dollar_figure on hi sec_2012 return accordingly there is a substantial_understatement negligence includes any failure to make a reasonable attempt to comply with the provisions of the tax law and disregard includes any careless reckless or intentional disregard sec_6662 petitioner received forms w-2 and reflecting that he had received wages or payments from alfie entertainment inc santa’s magical kingdom st louis community college steve eggering construction llc and pacific instead of attaching those documents to hi sec_2012 return and showing the wages and payments as taxable he prepared and submitted forms reflecting zero wages or compensation and none of the amounts received were shown as taxable these actions demonstrate that petitioner acted with negligence or disregard within the meaning of sec_6662 under these circumstances respondent’s burden of production is met for the determination of the sec_6662 and b penalty and it becomes petitioner’s responsibility to show either that there was substantial_authority for his failure to include receipts in income or that the relevant facts affecting the items’ tax treatment are adequately disclosed in the return or in a statement attached to the return or that he had a reasonable basis for his tax treatment of the items see sec_6662 petitioner has not shown substantial or credible authority for his failure to include the receipts in income his use of the forms was an attempt to mask the true nature of the payments received and instead to characterize them as nontaxable for reasons lacking a basis in law or fact the caselaw and reasoning proffered by petitioner on his return and in this case have been repeatedly rejected by the courts for many years before his attempt to file hi sec_2012 tax_return accordingly respondent’s determination of an accuracy-related_penalty is sustained iv jurisdiction over sec_31 payments and credits in the notice_of_deficiency respondent adjusted the amount of petitioner’s reported withholding_tax by reducing the amount of income_tax_withholding reported by the withholding for medicare and social_security respondent contends that this court does not have jurisdiction over tax_payments and credits and accordingly that petitioner does not have a remedy in this court with respect to respondent’s determination to reduce the income_tax_withholding credits by the amount of the medicare and social_security credits petitioner contends that the withholding credit issue was not raised in the notice_of_deficiency and is therefore new_matter within the meaning of rule a contrary to petitioner’s contention the notice_of_deficiency clearly shows a dollar_figure reduction or decrease in withholding credits in forrest v commissioner tcmemo_2011_4 slip op pincite this court’s lack of jurisdiction over withholding credit issues was explained as follows sec_6213 allows the taxpayer to seek judicial review of a proposed deficiency before this court under sec_6211 a deficiency is determined without regard to payment on account of estimated_tax without regard to the credit under sec_31 sec_31 generally allows the taxpayer to claim a credit for federal_income_tax withheld from wages for that taxable_year the amount of an overstated credit may be summarily assessed and is not subject_to deficiency procedures sec_6201 74_tc_1097 accordingly we are without jurisdiction to address respondent’s adjustment to petitioner’s withholding credits in this case to reflect the foregoing an appropriate order and decision will be entered
